             Case 2:20-cv-02020-NR Document 4 Filed 03/17/21 Page 1 of 17




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

  ABIGAIL MULLEN,                                 )
                                                  )    Civil Action No. 2:20-cv-02020
          Plaintiff,                              )
                                                  )     The Honorable J. Nicholas Ranjan
  v.                                              )
                                                  )
  MSA SAFETY INCORPORATED,                        )    ELECTRONICALLY FILED
                                                  )
          Defendant.                              )
                                                  )    JURY TRIAL DEMANDED


        DEFENDANT’S ANSWER AND DEFENSES TO PLAINTIFF’S AMENDED
                             COMPLAINT
        Defendant MSA Safety Pittsburgh Manufacturing, LLC (“Defendant”), incorrectly

 identified as “MSA Safety Incorporated,” by and through its undersigned counsel, files the

 following Answer and Defenses to Plaintiff Abigail Mullen’s Amended Complaint:


                                     I.      Nature of the Action

        1.       Defendant admits only that Plaintiff has filed claims under the Americans with

Disabilities Act (“ADA”) and the Family and Medical Leave Act (“FMLA”). Defendant denies the

remaining allegations of Paragraph 1 of the Amended Complaint. Further, Defendant specifically

denies any violation of law and denies that Plaintiff is entitled to any relief.

                                    II.    Jurisdiction and Venue

        2.       Defendant admits only that Plaintiff filed claims under the ADA and FMLA and

 this Court may exercise jurisdiction over those claims pursuant to 28 U.S.C. § 1331.

        3.       Defendant denies the averments in Paragraph 3 of the Amended Complaint.

 Plaintiff’s Amended Complaint does not include any state law claims.
               Case 2:20-cv-02020-NR Document 4 Filed 03/17/21 Page 2 of 17




          4.      Defendant admits that the United States District Court for the Western District of

Pennsylvania is a proper venue for the action. Defendant specifically denies any violation of law

and denies that Plaintiff is entitled to any relief.

          5.      Defendant admits that Plaintiff filed a Charge with the Equal Employment

Opportunity Commission. Defendant denies that the Charge bears number 533-2019-20885. The

remaining allegations in Paragraph 5 of the Amended Complaint state conclusions of law to which

no response is required; to the extent that any response is deemed to be required, the allegations

are denied.

          6.      Defendant admits that the relevant Notice of Right to Sue is dated November 24,

2020. Defendant is without knowledge or information sufficient to form a belief as to the truth of

the remaining allegations in Paragraph 6 of the Amended Complaint, including when it was

received by Plaintiff; to the extent that any response is deemed to be required, the allegations are

denied.

                                              III.     Parties

          7.      Defendant admits that the Plaintiff, Abigail Mullen, is an adult. Defendant is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 7 of the Amended Complaint; to the extent that any response is deemed

to be required, the allegations are denied.

          8.      Defendant denies that it is properly identified in the Amended Complaint.

Defendant admits the remaining allegations in Paragraph 8 of the Amended Complaint.

                                               IV.         Facts

          9.      Defendant admits that it employed Plaintiff as a Production Technician I.

Defendant denies as stated the remaining allegations in Paragraph 9 of the Amended Complaint.


                                                       2
          Case 2:20-cv-02020-NR Document 4 Filed 03/17/21 Page 3 of 17




       10.     Defendant denies as stated the allegations in Paragraph 10 of the Amended

Complaint.

       11.     Defendant is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 11 of the Amended Complaint concerning the description of

“Sphincter of Oddi dysfunction”; to the extent that any response is deemed to be required, the

allegations are denied. Defendant denies as stated the allegations in Paragraph 11 of the Amended

Complaint.

       12.     Defendant is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 12 of the Amended Complaint; to the extent that any response

is deemed to be required, the allegations are denied.

       13.     Defendant denies the allegations in Paragraph 13 of the Amended Complaint.

       14.     Defendant admits only that it employed individuals named Abigail Jolly and Tyler

Smith during the relevant time period. Defendant denies that Jolly harassed Mullen. Defendant is

without knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 14 of the Amended Complaint, including the “romantic relationship”

between Jolly and Smith; to the extent that any response is deemed to be required, the allegations

are denied.

       15.     Defendant is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 15 of the Amended Complaint; to the extent that any response

is deemed to be required, the allegations are denied.

       16.     Defendant admits that Margie Woods was employed by Defendant as part of its

Human Resources Department and that Plaintiff spoke with Woods in that capacity on August 20,

2019. Defendant also admits that Woods provided suggestions to Plaintiff on how to interact with



                                                 3
             Case 2:20-cv-02020-NR Document 4 Filed 03/17/21 Page 4 of 17




her co-workers. Defendant denies as stated the remaining allegations in Paragraph 16 of the

Amended Complaint.

        17.     Defendant admits that it attempted to mediate the dispute between Mullen and Jolly

with the assistance of Mullen’s supervisor, Bernie Gioia on August 21, 2019. Defendant denies as

stated the remaining allegations in Paragraph 17 of the Amended Complaint.

        18.     Defendant denies as stated the allegations in Paragraph 18 of the Amended

Complaint.

        19.     Defendant denies the allegations in Paragraph 19 of the Amended Complaint.

        20.     Defendant denies the allegations in Paragraph 20 of the Amended Complaint.

        21.     Defendant denies the allegations in Paragraph 21 of the Amended Complaint

regarding purported statements by Woods and the allegation that Plaintiff experienced bullying and

harassment by Jolly. Defendant is without knowledge or information sufficient to form a belief as

to the truth of the remaining allegations in Paragraph 21 of the Amended Complaint, including

whether Plaintiff and Jolly “had no contact” “outside of work”; to the extent that any response is

deemed to be required, the allegations are denied.

        22.     Defendant admits that it has a policy prohibiting bullying. Defendant denies as

stated the remaining allegations in Paragraph 22 of the Complaint.

        23.     Defendant admits that it employed an individual named Shane Livingstone as

Production Manager during the relevant time and that Livingstone discussed Plaintiff’s complaints

with her. Defendant denies as stated the remaining allegations in Paragraph 23 of the Amended

Complaint.

        24.     Defendant denies the allegations in Paragraph 24 of the Amended Complaint.

        25.     Defendant denies the allegations in Paragraph 25 of the Amended Complaint.



                                                 4
          Case 2:20-cv-02020-NR Document 4 Filed 03/17/21 Page 5 of 17




       26.     Defendant admits that it employed an individual named RJ Sutton during the

applicable time period. Defendant is without knowledge or information sufficient to form a belief

as to the truth of the allegations in Paragraph 26 of the Amended Complaint as to what Plaintiff

“believe[d]; to the extent that any response is deemed to be required, the allegations are denied.

Defendant denies the remaining allegations in Paragraph 26 of the Amended Complaint.

       27.     Defendant is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 27 of the Amended Complaint; to the extent that any response

is deemed to be required, the allegations are denied.

       28.     Defendant admits that it employed an individual named Shawn McClean during the

applicable time period and that he acted as Group Leader. Defendant denies as stated the

remaining allegations in Paragraph 28 of the Amended Complaint.

       29.     Defendant denies that Plaintiff was subject to “bullying” or “harassment.”

Defendant denies as stated the remaining allegations in Paragraph 29 of the Amended Complaint.

       30.     Defendant is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 30 of the Amended Complaint concerning what Mullen

allegedly “began to notice”; to the extent that any response is deemed to be required, the allegations

are denied.   Defendant denies the remaining allegations in Paragraph 30 of the Amended

Complaint.

       31.     Defendant denies the allegations in Paragraph 31 of the Amended Complaint.

       32.     Defendant denies that Plaintiff “faced” “harassment” or that Defendant “refuse[ed]

to remedy the situation.” As acknowledged in her Amended Complaint, it is admitted that Plaintiff

took FMLA leave while working for Defendant. Defendant is without knowledge or information

sufficient to form a belief as to the truth of the remaining allegations in Paragraph 32 of the



                                                  5
          Case 2:20-cv-02020-NR Document 4 Filed 03/17/21 Page 6 of 17




Amended Complaint, including what Plaintiff “decided”; to the extent that any response is deemed

to be required, the allegations are denied.

       33.     Defendant admits that it engages a third-party, UNUM, as its FMLA provider.

Defendant denies the remaining allegations in Paragraph 33 of the Amended Complaint.

       34.     Defendant denies the allegations in Paragraph 34 of the Amended Complaint.

       35.     Defendant admits that it suspended Plaintiff for three days as part of a written write-

up. Defendant denies as stated the remaining allegations in Paragraph 35 of the Amended

Complaint.

       36.     Defendant admits that it employed an individual named Brendan Cujas (“Cujas”)

during the relevant time period. Defendant is without knowledge or information sufficient to form

a belief as to the truth of the remaining allegations in Paragraph 36 of the Amended Complaint; to

the extent that any response is deemed to be required, the allegations are denied.

       37.     Defendant denies that McClean “pressure[d]” Plaintiff. Defendant is without

knowledge or information sufficient to form a belief as to the truth of the remaining allegations in

Paragraph 37 of the Amended Complaint; to the extent that any response is deemed to be required,

the allegations are denied.

       38.     Defendant admits that it employed an individual named Kimberly Pfeffer during

the applicable time period. Defendant is without knowledge or information sufficient to form a

belief as to the truth of the remaining allegations in Paragraph 38 of the Amended Complaint; to

the extent that any response is deemed to be required, the allegations are denied.

       39.     Defendant admits that it employed Michelle Monroe in its Human Resources

Department during the applicable time period and that Monroe met with Plaintiff. Defendant

denies as stated the remaining allegations in Paragraph 39 of the Amended Complaint.



                                                 6
          Case 2:20-cv-02020-NR Document 4 Filed 03/17/21 Page 7 of 17




       40.    Defendant admits only that it informed Plaintiff that it would investigate her

complaint. Defendant denies as stated the remaining allegations in Paragraph 40 of the Amended

Complaint.

       41.    Defendant admits that it investigated Plaintiff’s allegations and found that Plaintiff

was not subject to harassment. Defendant denies as stated the remaining allegations in Paragraph

41 of the Amended Complaint.

       42.    Defendant admits that it employed an individual named Ashley Hohman during the

relevant time period and that Plaintiff clocked-in late in March 2020. Defendant further admits

that Plaintiff communicated with Hohman regarding her late clock-in. Defendant denies as stated

the remaining allegations in Paragraph 42 of the Amended Complaint.

       43.    Defendant admits that the late clock-in constituted a half an occurrence under its

attendance policy. Defendant denies as stated the allegations in Paragraph 43 of the Amended

Complaint.

       44.    Defendant is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 44 of the Amended Complaint regarding an unnamed

“different co-worker” or use of vacation time by unidentified “staff”; to the extent that any

response is deemed to be required, the allegations are denied. Defendant denies the remaining

allegations in Paragraph 44 of the Amended Complaint.

       45.    Defendant denies as stated the allegations in Paragraph 45 of the Amended

Complaint.

       46.    Defendant admits only that Plaintiff’s late clock-in was not counted as an

occurrence.   Defendant denies the remaining allegations in Paragraph 46 of the Amended

Complaint.



                                                7
          Case 2:20-cv-02020-NR Document 4 Filed 03/17/21 Page 8 of 17




       47.     The allegations in Paragraph 47 of the Amended Complaint purport to interpret and

characterize a document that speaks for itself. Defendant denies Plaintiff’s interpretation and

characterization of that document.

       48.     Defendant is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 48 of the Amended Complaint regarding what Plaintiff

“believe[d]”; to the extent that any response is deemed to be required, the allegations are denied.

       49.     Defendant is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 49 of the Amended Complaint regarding purported

communications with third-party UNUM and Plaintiff that Defendant was not party to; to the

extent that any response is deemed to be required, the allegations are denied.

       50.     Defendant admits that Plaintiff was informed that she had exhausted her FMLA

leave. Defendant denies as stated the remaining allegations in Paragraph 50 of the Amended

Complaint.

       51.     Defendant admits that Plaintiff was terminated on July 17, 2020 for her violation

of Defendant’s attendance policies, including four unauthorized absences in June.

       52.     Defendant admits that it provided Plaintiff the opportunity to provide additional

information relevant to her termination. Defendant is without knowledge or information sufficient

to form a belief as to the truth of the allegations in Paragraph 52 of the Amended Complaint

regarding what UNUM allegedly “refused to provide”; to the extent that any response is deemed

to be required, the allegations are denied.

       53.     Defendant is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 53 of the Amended Complaint regarding purported




                                                 8
          Case 2:20-cv-02020-NR Document 4 Filed 03/17/21 Page 9 of 17




communications between Plaintiff and “Josh Wing” that Defendant was not party to; to the extent

that any response is deemed to be required, the allegations are denied.

       54.     Defendant admits that Plaintiff filed a complaint with its ethics hotline on or about

July 21, 2020. Defendant denies as stated the remaining allegations in Paragraph 54 of the

Amended Complaint.

       55.     Defendant admits that it employed an individual named Erin Barnhart as a Benefits

Analyst and that Plaintiff was directed to contact UNUM. Defendant denies as stated the

remaining allegations in Paragraph 55 of the Amended Complaint.

       56.     Defendant is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 56 of the Amended Complaint regarding alleged inaction by

UNUM or the purported cause of that inaction; to the extent that any response is deemed to be

required, the allegations are denied.

       57.     Defendant denies that Plaintiff was subject to bullying or harassment or that it was

not addressed properly. Defendant is without knowledge or information sufficient to form a belief

as to the truth of the remaining allegations in Paragraph 57 of the Amended Complaint regarding

what Plaintiff hypothetically would or would not have done regarding her FMLA leave; to the

extent that any response is deemed to be required, the allegations are denied.

                                           COUNT I
                       Disability Discrimination in Violation of the ADA

       58.     Defendant restates and incorporates its answers to Paragraphs 1 through 57 of the

Amended Complaint as though set forth at length herein.

       59.     The allegations in Paragraph 59 of the Amended Complaint state conclusions of

law to which no response is required; to the extent that any response is deemed to be required, the

allegations are denied.

                                                 9
          Case 2:20-cv-02020-NR Document 4 Filed 03/17/21 Page 10 of 17




       60.     The allegations in Paragraph 60 of the Amended Complaint state conclusions of

law to which no response is required; to the extent that any response is deemed to be required, the

allegations are denied.

       61.     The allegations in Paragraph 61 (a)-(c) of the Amended Complaint state

conclusions of law to which no response is required; to the extent that any response is deemed to

be required, the allegations are denied.

       62.     The allegations in Paragraph 62 of the Amended Complaint state conclusions of

law to which no response is required; to the extent that any response is deemed to be required, the

allegations are denied.

       63.     Defendant denies as stated the allegations in Paragraph 63 of the Amended

Complaint.

       64.     The allegations in Paragraph 64 of the Amended Complaint state conclusions of

law to which no response is required; to the extent that any response is deemed to be required, the

allegations are denied.

       65.     The allegations in Paragraph 65 of the Amended Complaint state conclusions of

law to which no response is required; to the extent that any response is deemed to be required, the

allegations are denied.

       WHEREFORE, Defendant denies that Plaintiff is entitled to judgment in her favor or to the

relief requested in the WHEREFORE clause following Paragraph 65 of the Amended Complaint.

Defendant further denies that Plaintiff is entitled to judgment in her favor or to any relief under the

allegations set forth in the Amended Complaint. Defendant requests that the Court dismiss the

claims, with prejudice, in their entirety and that Defendant be awarded costs, expenses, interest on

those amounts, and any such further relief that this Court may deem appropriate.



                                                  10
             Case 2:20-cv-02020-NR Document 4 Filed 03/17/21 Page 11 of 17




                                          COUNT III1
                          Failure to Accommodate in Violation of the ADA

       66.       Defendant restates and incorporates its answers to Paragraphs 1 through 65 of the

Amended Complaint as though set forth at length herein.

       67.       The allegations in Paragraph 67 (a)-(d) of the Amended Complaint state

conclusions of law to which no response is required; to the extent that any response is deemed to

be required, the allegations are denied.

       68.       The allegations in Paragraph 68 of the Amended Complaint state conclusions of

law to which no response is required; to the extent that any response is deemed to be required, the

allegations are denied.

       69.       The allegations in Paragraph 69 of the Amended Complaint state conclusions of

law to which no response is required; to the extent that any response is deemed to be required, the

allegations are denied.

       70.       The allegations in Paragraph 70 of the Amended Complaint state conclusions of

law to which no response is required; to the extent that any response is deemed to be required, the

allegations are denied.

       71.       The allegations in Paragraph 71 of the Amended Complaint state conclusions of

law to which no response is required; to the extent that any response is deemed to be required, the

allegations are denied.

       WHEREFORE, Defendant denies that Plaintiff is entitled to judgment in her favor or to the

relief requested in the WHEREFORE clause following Paragraph 71 of the Amended Complaint.

Defendant further denies that Plaintiff is entitled to judgment in her favor or to any relief under the



1
 Plaintiff’s Amended Complaint proceeds from Count I to Count III. Defendant has adopted the same numbering
system for ease of reference.

                                                     11
          Case 2:20-cv-02020-NR Document 4 Filed 03/17/21 Page 12 of 17




allegations set forth in the Amended Complaint. Defendant requests that the Court dismiss the

claims, with prejudice, in their entirety and that Defendant be awarded costs, expenses, interest on

those amounts, and any such further relief that this Court may deem appropriate.

                                            Count V2
                             Discrimination in Violation of the FMLA

        72.     Defendant restates and incorporates its answers to Paragraphs 1 through 71 of the

Amended Complaint as though set forth at length herein.

        73.     The allegations in Paragraph 73 (a)-(c) of the Amended Complaint state

conclusions of law to which no response is required; to the extent that any response is deemed to

be required, the allegations are denied.

        74.     The allegations in Paragraph 74 of the Amended Complaint state conclusions of

law to which no response is required; to the extent that any response is deemed to be required, the

allegations are denied.

        75.     The allegations in Paragraph 75 of the Amended Complaint state conclusions of

law to which no response is required; to the extent that any response is deemed to be required, the

allegations are denied.

        76.     Defendant denies the allegations in Paragraph 76 of the Amended Complaint.

        77.     Defendant denies the allegations in Paragraph 77 of the Amended Complaint.

        WHEREFORE, Defendant denies that Plaintiff is entitled to judgment in her favor or to the

relief requested in the WHEREFORE clause following Paragraph 77 of the Amended Complaint.

Defendant further denies that Plaintiff is entitled to judgment in her favor or to any relief under the

allegations set forth in the Amended Complaint. Defendant requests that the Court dismiss the



2
 Plaintiff’s Amended Complaint proceeds from Count III to Count V. Defendant has adopted the same numbering
system for ease of reference.

                                                    12
          Case 2:20-cv-02020-NR Document 4 Filed 03/17/21 Page 13 of 17




claims, with prejudice, in their entirety and that Defendant be awarded costs, expenses, interest on

those amounts, and any such further relief that this Court may deem appropriate.

                                                ***

       To the extent that any of Plaintiff’s allegations in the Amended Complaint have not been

admitted or denied by Defendant, they are hereby denied.

                                             DEFENSES

       Defendant asserts the following defenses, without prejudice to its right to argue that

Plaintiff bears the burden of proof regarding some or all of these defenses.

                                         FIRST DEFENSE

       For the purposes of preserving a defense, Plaintiff has failed to state a claim upon which

relief can be granted.

                                       SECOND DEFENSE

       For the purposes of preserving a defense, Plaintiff’s claims are barred, in whole or in part,

by the applicable statutes of limitations.

                                        THIRD DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because Plaintiff failed to exhaust her

administrative remedies.

                                       FOURTH DEFENSE

       For the purposes of preserving a defense, Plaintiff’s claims are barred, in whole or in part,

by the doctrines of waiver, estoppel, unclean hands, and laches.




                                                13
         Case 2:20-cv-02020-NR Document 4 Filed 03/17/21 Page 14 of 17




                                       FIFTH DEFENSE

       Plaintiff’s claims are barred, in whole or in part, and any recovery of damages is precluded,

because any employment action taken by Defendant with respect to Plaintiff was for legitimate,

nondiscriminatory business reasons.

                                       SIXTH DEFENSE

       Plaintiff’s claims are barred, in whole or in part, and any recovery of damages is precluded,

because Defendant exercised reasonable care to prevent and promptly correct any harassing

conduct, and because Plaintiff unreasonably failed to take advantage of any preventative or

corrective opportunities provided by Defendant.

                                      SEVENTH DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because she cannot establish a prima facie

case of discrimination or failure to accommodate under the Americans with Disabilities Act.

                                      EIGHTH DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because Plaintiff did not request a

reasonable accommodation pursuant to the Americans with Disabilities Act and/or granting any

reasonable accommodation Plaintiff sought or desired would have posed an undue hardship on

Defendant.

                                       NINTH DEFENSE

       Plaintiff’s claims are barred, in whole or in part, and any recovery of damages is precluded,

because Plaintiff failed to mitigate her alleged damages.




                                                14
            Case 2:20-cv-02020-NR Document 4 Filed 03/17/21 Page 15 of 17




                                          TENTH DEFENSE

          Plaintiff’s claim for punitive damages is barred because Defendant took affirmative, good-

faith measures to comply with the law and to prevent discrimination and retaliation in the

workplace.

                                       ELEVENTH DEFENSE

          Plaintiff’s claim for punitive damages is barred because Defendant took affirmative, good-

faith measures to comply with the law and to prevent discrimination and retaliation in the

workplace.

                                      TWELVETH DEFENSE

          Plaintiff’s claims are barred, in whole or in part, and any recovery of damages is precluded,

because she cannot establish a prima facie case of retaliatory discharge.

                                     THIRTEENTH DEFENSE

          Plaintiff’s claims are barred, in whole or in part, and any recovery of damages is precluded,

because Plaintiff cannot prove by a preponderance of the evidence that Defendant retaliated against

her for engaging in protected activity.

                                     FOURTEENTH DEFENSE

          Defendant’s actions regarding Plaintiff were taken for legitimate, non-discriminatory

reasons unrelated to her participation in any alleged protected activity, or for any other unlawful

reason.

                                      FIFTEENTH DEFENSE

          Plaintiff’s claims are barred, in whole or in part, and any recovery of damages is precluded,

because Plaintiff cannot prove by a preponderance of the evidence that Defendant’s legitimate

nondiscriminatory reasons for terminating her services were pretextual.


                                                   15
         Case 2:20-cv-02020-NR Document 4 Filed 03/17/21 Page 16 of 17




                                    SIXTEENTH DEFENSE

       Plaintiff’s claims for wrongful discharge in violation of public policy are barred, in whole

or in part, and any recovery of damages is precluded, because, to the extent Plaintiff’s claims are

actionable, the available statutory remedies are adequate.

                                   SEVENTEETH DEFENSE

       Plaintiff’s claims are barred, in whole or in part, and any recovery of damages is precluded,

because Plaintiff cannot prove by a preponderance of the evidence that Defendant acted

intentionally, willfully, knowingly, and maliciously toward Plaintiff.

                                   EIGHTEENTH DEFENSE

       Plaintiff’s Complaint is barred, in whole or in part, because any harm that Plaintiff suffered

was due to her own conduct.

                                    NINETEETH DEFENSE

       Plaintiff’s claims are barred, in whole or in part, and any recovery of damages is precluded,

because Defendant, at all times, acted in good faith, reasonably, and in accordance with all

applicable laws.

                                   TWENTIETH DEFENSE

       Plaintiff’s allegations do not state an actionable claim for punitive damages.
                                 TWENTY-FIRST DEFENSE

       Plaintiff’s claim for punitive damages violates the Fifth, Sixth, and Fourteenth

Amendments of the United States Constitution and Pennsylvania Constitution and such damages

are, therefore, not recoverable in this action. Further, the claim for punitive damages violates the

federal doctrine of Separation of Powers because punitive damages are a creation of the judicial




                                                16
           Case 2:20-cv-02020-NR Document 4 Filed 03/17/21 Page 17 of 17




branch of government and invade the province of the legislative branch; therefore, the claim for

punitive damages must be dismissed.

                                TWENTY-SECOND DEFENSE

         Defendant reserves the right to amend its Answer and add additional affirmative defenses

or counterclaims that may become known during litigation.

Dated: March 17, 2021                                Respectfully submitted,

                                                     JACKSON LEWIS P.C.

                                                     /s/ Laura C. Bunting
                                                     Marla N. Presley, Esquire
                                                     PA ID No. 91020
                                                     Laura C. Bunting, Esquire
                                                     PA ID No. 307274
                                                     Jackson Lewis P.C.
                                                     1001 Liberty Avenue
                                                     Suite 1000
                                                     Pittsburgh, PA 15222
                                                     Phone: 412-232-0404
                                                     marla.presley@jacksonlewis.com
                                                     laura.bunting@jacksonlewis.com

                                                     Attorneys for Defendant

4847-2754-6592, v. 1




                                                17
